40 Ill. App.2d 181 (1963)
189 N.E.2d 381
The People of the State of Illinois, Defendant in Error,
v.
Michael R. Cirullo, Plaintiff in Error.
Gen. No. 48,952.
Illinois Appellate Court  First District, Second Division.
February 21, 1963.
Daniel P. Ward, State's Attorney of Cook County (Edward J. Hladis, First Assistant State's Attorney, and Edward Belz, Assistant State's Attorney, of counsel), for plaintiff-defendant in error.
Horka & Lindell, of Chicago (Richard J. Horka, of counsel), for defendant-plaintiff in error.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Affirmed.
Not to be published in full.